UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6312


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTONIO R. HALL, a/k/a Mack,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:10-cr-00744-RDB-1; 1:14-cv-01693-RDB)


Submitted: August 31, 2017                                  Decided: September 18, 2017


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Antonio R. Hall, Appellant Pro Se. John Francis Purcell, Jr., Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio R. Hall seeks to appeal the district court’s order denying his 28 U.S.C.

§ 2255 (2012) motion. Although the docketed notice of appeal was received after the

expiration of the appeal period, Hall asserts that he previously delivered his original

notice of appeal to prison officials for mailing on January 20, 2017, within the 60-day

appeal period. Fed. R. App. P. 4(a)(1)(B). Because Hall is incarcerated, the notice is

considered filed as of the date it was properly delivered to prison officials for mailing to

the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266 (1988). The record

does not conclusively establish that Hall in fact provided a notice of appeal to prison

officials for mailing on January 20, 2017. Accordingly, we remand the case for the

limited purpose of allowing the district court to make this finding and to determine

whether Hall timely filed his notice of appeal under Fed. R. App. P. 4(c)(1) and

Houston v. Lack. The record, as supplemented, will then be returned to this court for

further consideration.

                                                                              REMANDED




                                             2